UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-4590



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TIMOTHY J. LYNCH,

                Defendant- Appellant.



                             No. 07-4609



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TIMOTHY J. LYNCH,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:06-cr-00454-REP; 3:03-cr-00115-REP)


Submitted:   February 27, 2008              Decided:   March 5, 2008
Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Mary E. Maguire,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.   Chuck Rosenberg, United States Attorney, Stephen W.
Miller, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Timothy J. Lynch pled guilty to possession with intent to

distribute heroin within 1000 feet of a public school.         In his plea

agreement, he reserved the right to challenge the denial of his

motion to suppress.      In appeal No. 07-4590, Lynch challenges his

conviction, asserting that the district court clearly erred in

determining that the officers had reasonable suspicion to believe

that he was involved in criminal activity and that he might be

armed.    In appeal No. 07-4609, Lynch appeals from the twenty-four-

month prison term the district court imposed after revoking the

supervised release term he was serving at the time of his unlawful

possession of heroin.         He requests that this court remand the

supervised release case for resentencing if we find that the

district court erred in denying his motion to suppress.

            We have carefully considered the arguments of counsel and

the evidence presented to the district court, and we conclude that

the district court did not clearly err.           United States v. Rusher,

966 F.2d 868, 873 (4th Cir. 1992) (providing standard of review).

Thus, we affirm the denial of the motion to suppress for the

reasons   stated   by   the   district   court.      Accordingly,   Lynch’s

conviction and the order on revocation of supervised release are

also affirmed.     We dispense with oral argument because the facts




                                   - 3 -
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -